 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     JOANN BERNAL
 6
                                     UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                     CASE NO. 1:19-cr-00143-DAD-BAM
                                         )
11                     Plaintiff,        )                     DEFENDANT JOANN BERNAL’S
                                         )                     NOTICE TO WITHDRAW PREVIOUS
12                                       )                     REQUEST FOR MODIFICATION OF
     vs.                                 )                     THE PRETRIAL RELEASE CONDITION
13                                       )                     OF NO ASSOCIATION OR CONTACT
                                         )                     WITH CO-DEFENDANTS
14   JOANN BERNAL,                       )
                                         )                     Date: November 22, 2019
15                                       )                     Time: 2:00 PM
                       Defendant.        )                     Judge: Hon. Stanley A. Boone
16   ____________________________________)
17

18           TO THE HONORABLE STANLEY A. BOONE, UNITED STATES MAGISTRATE

19   JUDGE AND ASSISTANT UNITED STATES ATTORNEY JUSTIN J. GILIO:

20           NOTICE IS HEREBY GIVEN that Defendant Joann Bernal, through his attorney Carol
21   Ann Moses, does hereby move to withdraw her Request for Modification of the Pretrial Release

22   Condition of No Association or Contact with Co-Defendants that was filed on November 11,

23   2019 with this Court.

24   ///

25   ///

26   ///
27   ///

28   ///


     NOTICE TO WITHDRAW REQUEST FOR MODIFICATION OF PRETRIAL
     RELEASE CONDITION NO CONTACT WITH CO-DEFENDANTS                                                1
 1            Counsel for Ms. Bernal would respectfully request that the Request for Modification of

 2   the Pretrial Release Condition of No Association or Contact with Co-Defendants be withdrawn.

 3

 4                                                             RESPECTFULLY SUBMITTED,
 5

 6   Dated: November 21, 2019                                  /s/ Carol Ann Moses
                                                               CAROL ANN MOSES
 7                                                             Attorney for Defendant,
 8                                                             JOANN BERNAL

 9

10

11                                                    ORDER
12            At the request of Defendant Joann Bernal through his attorney, Carol Ann Moses, the
13   Request for Modification of the Pretrial Release Condition of No Association or Contact with Co-
14   Defendants in Case No. 1:19-cr-00143-DAD-BAM is hereby WITHDRAWN.
15

16   IT IS SO ORDERED.

17   Dated:     November 21, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28


     NOTICE TO WITHDRAW REQUEST FOR MODIFICATION OF PRETRIAL
     RELEASE CONDITION NO CONTACT WITH CO-DEFENDANTS                                                   2
